Ames, J.
Upon this bill of exceptions we are of opinion that there was evidence in support of the plaintiffs’ claim. It appeared that immediately before the alleged sale, Winchester, as *47president of the defendant corporation, made a large purchase of railroad iron of the plaintiffs, and that the corporation sanctioned the proceeding, received and used the iron, and paid for it in the manner agreed to by Winchester. It also appeared that upon the application to the plaintiffs by Lynch, the contractor for the building of the defendant’s road, for spikes and other railroad material to be used, and afterwards actually used, in the building of that road, the plaintiffs told Winchester that they would sell to the railroad company the articles in question, and upon its order, but would not sell to Lynch; and that thereupon Winchester used language which was sufficient (provided he had authority to do so) to make the transaction a purchase by the defendants. There w;as other evidence showing that Winchester took such a part in the business of the corporation as tended to prove that he was to some extent its authorized agent. The fact of agency may be proved by circumstantial evidence, and if there is any such evidence, even though slight, it should be submitted to the jury. Forsyth v. Hooper, 11 Allen, 419. Hall v. Pike, 100 Mass. 495. Smith v. Collins, 115 Mass. 388.

Exceptions sustained.